DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Holby Abern on August 29, 2022.

The application has been amended as follows: 

Claim 1 (currently amended):	A system comprising:
a processor; and
a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to:
maintain a holding account,
receive data associated with an amount of funds to be automatically transferred from a credit balance of a first electronic gaming machine to the holding account, the receipt of data occurring responsive to an interruption event occurring at the first electronic gaming machine, the interruption event occurring independent of any player input made via any input device of the first electronic gaming machine to cause a modification of the credit balance of the first electronic gaming machine, and
responsive to data associated with a cashless wagering account being accessed via a mobile device application of a mobile device being wirelessly communicated to a second electronic gaming machine, communicate, to the second electronic gaming machine, data associated with the amount of funds maintained in the holding account to cause, independent of the mobile device, a modification of a credit balance of the second electronic gaming machine, wherein the cashless wagering account is separate from the mobile device application of the mobile device.

Claim 2 (previously presented):	The system of Claim 1, wherein the interruption event occurs responsive to one of a detection of a weakened signal from the mobile device.

Claim 3 (original):	The system of Claim 1, wherein the first electronic gaming machine and the second electronic gaming machine are different electronic gaming machines.

Claim 4 (previously presented):  The system of Claim 1, wherein the interruption event occurs responsive to a period of inactivity at the first electronic gaming machine.

Claim 5 (previously presented):  	The system of Claim 1, wherein the interruption event occurs responsive to an attempted login at the first electronic gaming machine by a player different from a player associated with the cashless wagering account.

Claim 6 (previously presented):  	The system of Claim 1, wherein the interruption event occurs responsive to a mobile device failure condition being satisfied.

Claim 7 (currently amended):	A device comprising:
a processor; and
a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to:
receive data associated with an amount of funds to be automatically transferred from a balance of a first machine to a holding account, the receipt of data occurring responsive to an interruption event occurring at the first machine, the interruption event occurring independent of any user input made via any input device of the first machine to cause a modification of the balance of the first machine, and
responsive to data associated with a gaming establishment account being accessed via a mobile device application of a mobile device being wirelessly communicated to a second machine, communicate, to the second machine, data associated with the amount of funds in the holding account to cause, independent of the mobile device, a modification of a balance of the second machine, wherein the gaming establishment account is separate from the mobile device application of the mobile device.

Claim 8 (previously presented): The device of Claim 7, wherein the interruption event occurs responsive to one of a detection of a weakened signal from the mobile device.

Claim 9 (previously presented): The device of Claim 7, wherein the first machine and the second machine are different electronic gaming machines.

Claim 10 (previously presented):  The device of Claim 7, wherein the interruption event occurs responsive to a period of inactivity at the first machine.

Claim 11 (previously presented):  	The device of Claim 7, wherein the interruption event occurs responsive to an attempted login at the first machine by a user different from a user associated with the gaming establishment account.

Claim 12 (previously presented):  	The device of Claim 7, wherein the interruption event occurs responsive to a mobile device failure condition being satisfied.

Claim 13 (currently amended):	A method of operating a system, the method comprising:
maintaining, by a processor, a holding account,
receiving data associated with an amount of funds to be automatically transferred from a credit balance of a first electronic gaming machine to the holding account, the receipt of data occurring responsive to an interruption event occurring at the first electronic gaming machine, the interruption event occurring independent of any player input made via any input device of the first electronic gaming machine to cause a modification of the credit balance of the first electronic gaming machine, and
responsive to data associated with a cashless wagering account being accessed via a mobile device application of a mobile device being wirelessly communicated to a second electronic gaming machine, communicating, to the second electronic gaming machine, data associated with the amount of funds maintained in the holding account to cause, independent of the mobile device, a modification of a credit balance of the second electronic gaming machine, wherein the cashless wagering account is separate from the mobile device application of the mobile device.

Claim 14 (previously presented): The method of Claim 13, wherein the interruption event occurs responsive to one of a detection of a weakened signal from the mobile device.

Claim 15 (previously presented): The method of Claim 13, wherein the first electronic gaming machine and the second electronic gaming machine are different electronic gaming machines.

Claim 16 (previously presented):  The method of Claim 13, wherein the interruption event occurs responsive to a period of inactivity at the first electronic gaming machine.

Claim 17 (previously presented):  	The method of Claim 13, wherein the interruption event occurs responsive to an attempted login at the first electronic gaming machine by a player different from a player associated with the cashless wagering account.

Claim 18 (previously presented):  	The method of Claim 13, wherein the interruption event occurs responsive to a mobile device failure condition being satisfied.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The nearest art of record is US Patent Application Publication No. 2016/0093166 to Panambur. The differences between Panambur and the present application however is that in Panambur the funds are transferred back to the player’s mobile device whereas in the present application it claims, “to cause, independent of the mobile device, a modification of a credit balance of the second electronic gaming machine”. Which is different than what is disclosed by Panambur.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Liddle whose telephone number is (571)270-1226. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Trent Liddle/Primary Examiner, Art Unit 3715